Citation Nr: 0525830	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
post-concussion syndrome with headaches and dizziness.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include the issue of whether a separate 
disability rating for each ear is warranted.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954, including combat service during the Korean Conflict.  
His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied service connection for bilateral 
hearing loss, denied increased evaluations for the veteran's 
service-connected tinnitus, and post concussion syndrome with 
headaches and dizziness, and increased the veteran's 
evaluation for his service-connected PTSD from noncompensable 
to 10 percent disabling.  The veteran perfected a timely 
appeal of these determinations to the Board.

In February 2004, the RO increased the evaluation of the 
veteran's service-connected PTSD from 10 percent to 30 
percent disabling, effective May 21, 2002.

In September 1998, the RO denied service connection for 
bilateral hearing loss.  The veteran was provided notice of 
the determination but did not appeal.  The decision became 
final.  New and material evidence is therefore needed to 
reopen the claim.  38 U.S.C.A. § 5108, 7105.  In May 2003, 
the RO, without reopening the claim, denied the veteran's 
claim for service connection for bilateral hearing loss.  The 
Board, however, must first decide whether the veteran has 
submitted new and material evidence to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board has recharacterized the issues as stated on the cover 
page.  

During the course of this appeal, the veteran's claims folder 
was transferred to the Newark, New Jersey RO.

Finally, with respect to the issue of entitlement to a higher 
evaluation for tinnitus, the Board notes that, in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), the 
United States Court of Appeals for Veterans Claims reversed a 
decision of the Board, which concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The Secretary of Veterans Affairs issued 
a memorandum on April 22, 2005, directing the Board to stay 
action on and refrain from remanding tinnitus claims affected 
by Smith while this decision is appealed to the U.S. Court of 
Appeals for the Federal Circuit.  Chairman's Memorandum, 01-
05-08 (2005).  The veteran's claim for an increased rating 
for his tinnitus is subject to this stay.  When the Federal 
Circuit has completed its review, the Board will lift the 
stay and begin to adjudicate these issues.  Until that time, 
the Board will defer consideration of the veteran's tinnitus 
claim. 


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's PTSD 
is productive of nightmares, flashbacks, isolation, intrusive 
thoughts, hypervigilance and irascibility, as well as some 
concentration problems; the veteran, however, was able to 
function well in the work force prior to his retirement, and 
is able to perform routine behavior, self-care, and normal 
conversation, with normal insight and judgment, thought 
processes and conversation.

2.  The veteran's PTSD, while manifested by some social 
impairment, is not productive of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.

3.  The neurological impairment stemming from the veteran's 
post-concussion syndrome includes headaches that are 
equivalent to characteristic prostrating attacks occurring on 
average of at least once in two months; however, very 
frequent prostrating and prolonged attacks, which are 
productive of severe economic adaptability, and prostrating 
attacks occurring on average at least once a month, have not 
been demonstrated.

4.  The neurological impairment stemming from the veteran's 
post-concussion syndrome includes dizziness and occasional 
staggering.

5.  In a September 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss; the same month, the RO notified the veteran of 
its decision and of his appellate rights; the veteran did not 
appeal and the decision became final.

6.  Evidence added to the record since the September 1998 
rating decision denying the veteran's application to reopen a 
claim of entitlement to service connection for hearing loss, 
is not cumulative or redundant, and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim and raises a 
reasonable possibility of substantiating the claim.

7.  The veteran served in combat in the Korean conflict.

8.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that the veteran has bilateral hearing 
loss due to combat-related acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation for PTSD 
in excess of 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a separate 10 percent evaluation for 
neurological impairment consisting of headaches have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.124a, 4.126; Diagnostic 
Codes 8045, 8100, 9304 (2004).

3.  The criteria for a separate 30 percent for neurological 
impairment consisting of disability manifested by dizziness 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.87, 4.87a, 4.126; 
Diagnostic Codes 6204, 9304 (2004).

4.  The RO's September 1998 decision denying the veteran's 
claim of service connection for hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1998).  

5.  Evidence received since the September 1998 rating 
decision is new and material; the claim of entitlement to 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

6.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Regarding an attempt to reopen a finally decided claim of 
service connection, the VCAA states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in letters dated in February 2003 and March 
2004, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate claim for service connection, 
for an increased evaluation in service-connected 
disabilities, and for reopening a finally decided claim, and 
for as well as the types of evidence VA would assist him in 
obtaining.  The veteran was also informed that this evidence 
could consist of medical records and medical opinions.  
Moreover, the RO invited the veteran to submit information 
relevant to his appeal.  

In addition, the veteran and his representative were provided 
with a copy of the May 2003 rating decision, the February 
2004 Statement of the Case, and the July and September 2004 
Supplemental Statements of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, as well as the RO's VCAA 
and development letters, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's increased 
rating claims only after the initial unfavorable decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claims, the notice was 
provided by the RO prior to the July and September 2004 
Supplemental Statements of the Case, and prior to the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records and 
audiograms, VA examinations in connection with his claims, 
and statements submitted by the veteran and his 
representative in support of his claims.  In addition, after 
informing the veteran of the evidence obtained by the RO, the 
veteran in July and October 2004, submitted statements to the 
RO indicating that he had no additional evidence to submit in 
connection with his claims and that he would like his case 
submitted to the Board for adjudication as soon as possible.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.	Entitlement to an initial evaluation in excess of 30 
percent for
post-traumatic stress disorder (PTSD).

First, the veteran contends that he should receive an 
evaluation in excess of 30 percent for his service-connected 
PTSD.

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In this case, the veteran's PTSD is currently rated as 30 
percent disabling under Diagnostic Code 9411.  Under this 
code, a 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 30 percent.  

In reaching this determination, the Board notes that the 
veteran was afforded a VA examination in March 2003 in 
connection with his claim for an increased rating.  During 
this examination, the examiner noted that the veteran was 
currently receiving treatment for PTSD.  He was also on 
medication for the condition and had undergone psychotherapy.  
The veteran's symptoms were noted to be nightmares, 
flashbacks and hypervigilance.  He was noted to isolate 
himself.  He also startled easily and had poor concentration.  
The veteran was retired, but the examiner stated that he used 
to work as a mechanic and that he was able to perform his 
job.  The veteran's relationship with his family was 
indicated to be good.  He was found to be married with four 
children, with whom he socializes.  He was also found to be 
close to his wife's sisters.  In the examination, the veteran 
was dressed casually and was cooperative.  His mood was 
neutral and his affect was appropriate.  His speech was 
normal and there were no perception problems noted.  In 
addition, there were no suicidal or homicidal ideations and 
he was oriented to person, place and time.  Insight and 
judgment were fair and the veteran's thought processes and 
content were normal.  The veteran was diagnosed with PTSD and 
assigned a GAF score of 60.  He was noted to have mild to 
moderate symptoms.  

The veteran's file also contains a June 2004 report of the 
veteran's VA physician.  This report indicates that the 
veteran has PTSD and attends a weekly outpatient PTSD group.  
The report indicates that the veteran has great difficulty 
operating on a social level and avoids contact with his 
neighbors.  He was noted to isolate himself as much as 
possible.  The veteran was also noted to complain of 
intrusive thoughts, hypervigilance and irascibility.  He was 
however, noted to be improving in his relationship with his 
wife and continuing with his responsibilities with his 
children and grandchildren.

With respect to the GAF score note in the VA examination of 
the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  And 
a GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent under Diagnostic Code 
9411 has not been shown.  The evidence of record indicates 
that the veteran suffers only mild to moderate occupational 
and social impairment with relatively little historical 
interference with work and job performance over the years 
since service due to his PTSD symptoms.  He was noted to be 
able to function in the work force.  The veteran's symptoms 
indicate nightmares, flashbacks, isolation, intrusive 
thoughts, hypervigilance and irascibility, as well as some 
concentration problems.  The veteran was noted to startle 
easily, but was also noted be dressed casually and was 
cooperative.  His mood was neutral and his affect was 
appropriate.  His speech was normal and there were no 
perception problems noted.  In addition, there were no 
suicidal or homicidal ideations and he was oriented to 
person, place and time.  Insight and judgment were fair and 
the veteran's thought processes and content were normal.  And 
the veteran was noted to be married with ongoing 
relationships with his wife, children and grandchildren, as 
well as his wife's sisters.  His symptoms have been described 
as mild to moderate.  

A 50 percent evaluation is not warranted for the veteran's 
PTSD.  The veteran's condition, while showing some social 
impairment, isolation and poor concentration, did not 
evidence such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  This last factor is 
notable in that the veteran has maintained relationships with 
his wife, children, grandchildren, and his wife's sisters.  
And prior to his retirement, he maintained regular employment 
without noted difficulty.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 30 percent.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 30 
percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Entitlement to an evaluation in excess of 10 percent 
for post-concussion syndrome with headaches and dizziness.

As noted above, disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In addition, where a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Ratings Schedule, the diagnosed condition will be 
evaluated by analogy to closely-related diseases or injuries 
in which not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20
 
Further, because the residuals of the veteran's post-
concussion syndrome are manifested by distinct, non-
overlapping pathology, i.e., his headaches and dizziness, the 
Board will evaluate each of these discrete manifestations 
while rating the residuals of the service-connected 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's post-concussion syndrome is 
currently rated under Diagnostic Code 9304.  Under the 
criteria contained in the Rating Schedule, brain disease due 
to trauma with purely subjective complaints, such as 
headache, dizziness, and insomnia are rated as no more than 
10 percent disabling under Diagnostic Code 9304.  38 C.F.R. § 
4.124a, Code 8045.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.  Because the 
veteran has not been diagnosed with multi-infarct dementia, 
an evaluation in excess of 10 percent under Diagnostic Code 
9304 is not available.  However, a note under Diagnostic Code 
9304 provides that neurological deficits or other impairments 
stemming from the same etiology as a head injury shall be 
rated separately and combined with the evaluation of the 
cognitive disorder.  38 C.F.R. § 4.126.

Here the Board notes that, to date, the veteran's headaches 
and dizziness have not been evaluated independently.  The 
Board also notes that the grant of service connection for 
post-concussion syndrome has specifically contemplated 
headaches and dizzy spells.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  In this case, the Board finds 
that the veteran's headaches are best evaluated by analogy to 
migraines under Diagnostic Code 8100, and that his dizzy 
spells are best evaluated by analogy to peripheral vestibular 
disorders under Diagnostic Code 6204.

A.  Headaches

The record shows that the veteran has suffered from headaches 
since his in-service concussion, and that service connection 
has been established for this condition.  The Board finds 
that the veteran's headaches are best evaluated by analogy to 
migraines under Diagnostic Code 8100, and following a careful 
review of the medical and lay evidence, the Board finds that 
entitlement to a separate 10 percent evaluation for this 
disability has been shown.

Under this code, a 50 percent evaluation requires that the 
disability be manifested by very frequent and prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  A 30 percent rating under this code is 
warranted when the disability is manifested by headaches, 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating requires that the condition be productive of 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  Finally, a 
noncompensable rating is assigned for headaches with less 
frequent attacks.

Following a careful review of the evidence, the Board finds 
that this disability most closely approximates the criteria 
for a 10 percent evaluation under Diagnostic Code 8100.  In 
reaching this determination, the Board observes that the 
veteran has been evaluated on several occasions in connection 
with his in-service concussion.  In a September 1998 VA 
examination, the veteran stated that he had experienced 
headaches since his in-service concussion secondary to 
artillery shelling in the Korean Conflict.  He stated that he 
suffers intermittent headaches of both migraine and tension 
type.  He indicated that these headaches last between two 
hours and a day and occur between two to three times per 
month.  These were noted to be relieved by Tylenol.  He also 
noted that he sometimes suffered dizziness with the 
headaches.  The veteran was diagnosed with post-concussion 
syndrome with headaches and occasional dizziness.

In March 2003, the veteran was again afforded a VA 
examination in connection with his claim.  The veteran 
reported headaches on and off since service.  He noted that 
he currently suffers headaches two to three times per week, 
mostly of the tension type.  These last from a few hours to 
all day.  The veteran takes over-the-counter medications for 
his headaches which afford him partial relief.  He also noted 
that he gets dizzy sometimes when he gets up during these 
headaches.  He stated that his headaches have gotten worse in 
the last two years and that he sometimes has difficulty with 
balance as a result of the dizziness.  He was diagnosed with 
post-concussion headaches and dizziness.  In an April 2004 VA 
medical report, the veteran also noted that he had fallen in 
the prior two months because of dizziness. 

Finally, an October 2003 MRI noted that the veteran had 
multilocular cyst-like spaces within the left inferior basal 
nuclei and medial temporal lobe, possibly representing the 
residua of remote prior insult or unusual 
anatomic/developmental variant.

Based on the foregoing, the Board finds that the veteran's 
disability most nearly approximates the criteria for a 
separate 10 percent evaluation under Diagnostic Code 8100.  
The Board finds, however, that the preponderance of the 
evidence is against a finding that this disability is 
manifested by very frequent and prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability, or prostrating attacks occurring on an 
average once a month over the last several months.  The 
evidence shows that, while the veteran's headaches occur as 
often as several times per month, they have not been 
described or diagnosed as prostrating attacks.  Rather, the 
veteran's headaches are primarily tension type headaches that 
last from a few hours to through the day and are generally 
relieved by over-the-counter medication.  As such, a 
schedular evaluation in excess of 10 percent is not 
warranted.

B.  Dizziness

The record shows that the veteran suffers from occasional 
dizziness since his in-service concussion, and that service 
connection has been established for this condition.  The 
Board concludes that the veteran's dizziness is best 
evaluated by analogy to the criteria set forth in Diagnostic 
Code 6204, and that following a careful review of the medical 
and lay evidence, the Board finds that entitlement to a 
separate 30 percent evaluation for this disability has been 
shown.

As a preliminary matter, the RO has established service 
connection for tinnitus and the veteran is receiving a 
separate 10 percent rating for this disability.  As such, 
this symptom cannot be considered in rating the veteran's 
dizziness.  See 38 C.F.R. § 4.14.

Under Diagnostic Code 6204, a 10 percent rating is warranted 
for occasional dizziness, and a 30 percent evaluation 
requires dizziness and occasional staggering.

As noted above, the veteran's dizziness is described as 
occasional and in connection with his headaches.  In March 
2003, however, the veteran also noted that he has sometimes 
had difficulty with balance, and in April 2004, the veteran 
stated that he had fallen twice in the prior two months 
because of dizziness.  

In light of the foregoing, the Board concludes that the 
evidence supports entitlement to a separate 30 percent 
evaluation for this disability.  Here, the Board notes that 
in addition to dizziness, as diagnosed by the VA physicians 
that have examined the veteran, the medical evidence in this 
case also shows a deterioration of the veteran's condition 
that includes difficulty with balance and at least two falls 
within a two month period.  As a 30 percent evaluation is the 
highest rating under Diagnostic Code 6204, a rating in excess 
of 30 percent is not available.

C.  Extra-schedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that either the veteran's 
distinct manifestations of his post-concussion syndrome, 
i.e., his headaches and dizziness, result in so exceptional 
or so unusual a disability picture as to warrant the 
assignment of higher evaluations on an extra-schedular basis.  
See 38 C.F.R. § 3.321.  There is no indication that either of 
the disabilities result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, neither disability has been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand either of these claims to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.	Application to reopen claim of service connection for
hearing loss.

A.  New and material evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the 
September 1998 rating decision includes an audiological 
examination conducted in April 2003 and statements by or on 
behalf of the veteran in connection with his claim.  This 
examination indicates that the veteran currently has hearing 
loss for VA purposes.  The statement also contains an opinion 
regarding the issue of nexus to service.

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the September 1998 rating 
decision that denied service connection for hearing loss and, 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for hearing loss is reopened.

B.  Entitlement to service connection for bilateral hearing 
loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's 
bilateral hearing loss due to in-service acoustic trauma.  In 
this case, the veteran served on active duty, including 
combat duty in the Korean conflict.  

In June 1998, the veteran was afforded a VA examination in 
connection with his claim.  During the examination, the 
veteran reported a history of extensive combat noise exposure 
during his service in Korea.  The examination also noted the 
veteran's history of concussion and tinnitus following 
exposure to an exploding artillery round at extremely close 
range.  The veteran's hearing was then tested and showed 
hearing loss for VA purposes.  He was diagnosed with hearing 
loss in both left and right ears within normal range through 
2000 Hz with mild/moderate to severe sensorineural hearing 
loss for the higher frequencies in each ear.  No express 
opinion was offered regarding nexus.  

In March 1998, the veteran was also given an audiological 
examination.  After testing of the veteran showed hearing 
loss for VA purposes, the examiner noted a history of 
extensive military noise exposure including acoustic trauma 
resulting in concussion and loss of consciousness for two to 
three days.  The veteran was diagnosed with mild to moderate 
to severe sloping sensorineural hearing loss above 2000 Hz.  

In September 1998, the veteran was again examined in 
connection with his various claims of service connection.  
Again, the veteran's history of in-service concussion was 
noted.  After the examination, the veteran was diagnosed with 
bilateral tinnitus and mild sensorineural hearing loss 
secondary to shelling during service. 

Finally, the veteran was afforded a VA examination in April 
2003 in connection with his claim of service connection for 
bilateral hearing loss.  During the examination, the veteran 
reported a positive occupational noise exposure as a mechanic 
on a production line for packaging and filling machinery. The 
veteran also reported noise exposure as a hunter via shotgun 
several years prior to the examination.  Finally, the veteran 
reported extensive noise exposure in the military, including 
high levels of weaponry noise without the provision of 
hearing protection devices.  And the veteran also reported 
his history of concussion in service due to the explosion of 
an incoming shell.  At the time of the explosion, the veteran 
reported aural bleeding bilaterally.  The veteran stated that 
his hearing loss began during his hospitalization for his 
concussion related injuries.  After testing, the veteran was 
found to have hearing loss for VA purposes.  The veteran was 
diagnosed with gradually sloping mild to moderate 
sensorineural hearing loss bilaterally.  Regarding the 
question of nexus to service, the examiner found that the 
veteran's hearing loss was most consistent with gradual 
decrease of hearing sensitivity related to the aging process.  
The examiner found that the veteran's hearing loss was not as 
least as likely as not related to his military noise exposure 
and head trauma experience.  

In the light of the foregoing, the Board finds that service 
connection is warranted for the veteran's bilateral hearing 
loss.  In this case, the Board notes that the veteran 
testified that his hearing loss began after his in-service 
concussion secondary to an exploding artillery shell.  He 
stated that he has had hearing loss since that time.  As 
noted above, in cases of an alleged combat injury, 
satisfactory lay or other evidence that the injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service.  38 C.F.R. § 3.304(d).  Here, the veteran's 
statements regarding acoustic trauma incurred while serving 
in the Korean conflict, which the Board finds to be 
satisfactory lay evidence within the meaning of 38 C.F.R. 
§ 3.304(d).  This injury is also consistent with the 
circumstances, conditions, and hardships of his service.  As 
such, the Board finds as a matter of law the veteran 
sustained this injury, i.e., acoustic trauma, while on active 
duty.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Further, the medical evidence in this case is consistent with 
the injury that the veteran testified took place in service.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
results of the audiology testing performed on the veteran 
since 1998 show that, based on the criteria set forth in 
38 C.F.R. § 3.385, the veteran meets the requirements for 
hearing loss outlined in the regulations.  The Board 
therefore finds that the veteran has current bilateral 
hearing loss for VA disability purposes.

Finally, the Board notes that, while there are conflicting 
opinions regarding whether the veteran's hearing loss is 
related to his military service, the weight of the evidence 
favors the veteran.  Here, the Board notes consistent 
statements from the veteran and his physicians concerning 
serious acoustic trauma in service, to include ongoing 
weapons fire in service without the benefit of hearing 
protection and acoustic trauma related to the concussion 
suffered by the veteran secondary to artillery shelling.  In 
addition, at least one VA examiner related both the veteran's 
tinnitus and hearing loss to his shelling during service, and 
several others noted the acoustic trauma experienced by the 
veteran during their respective examinations.  The Board 
therefore finds that the evidence of acoustic trauma in 
service warrants a find of service connection for the 
veteran's hearing loss.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given). As such, after resolving all doubt in the veteran's 
favor, the Board finds that service connection for the 
veteran's bilateral hearing loss, is warranted.




ORDER

1.  Entitlement to an evaluation in excess of 30 percent for 
PTSD is denied.

2.  A separate 10 percent rating for the headaches is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

3.  A separate 30 percent rating for disability manifested by 
dizziness is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

4.  Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


